—Motion for poor person relief and assignment of counsel denied and appeals dismissed. Memorandum: Respondent’s counsel treated the orders extending placement as default orders and moved to vacate the defaults; that motion was denied. An order denying a motion to vacate a default is appealable (Walsh v Syms, 51 AD2d 645; see also, CPLR 5015 [a]), whereas an order entered upon default is not (see, Matter of Natanya Sharay G., 232 AD2d 487).
Present— Pine, J. P., Lawton, Wisner, Callahan and Balio, JJ.